CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act July 13, 2016 Date of Report (Date of Earliest Event Reported) DYNARESOURCE, INC. (Exact name of registrant as specified in its charter) Delaware 000-30371 94-1589426 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 222 W. Las Colinas Blvd., Suite 744 East Tower, Irving, Texas 75039 (Address of principal executive offices (zip code)) (972) 868-9066 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On July 13, 2016, DynaResource, Inc. (the “Company”) received the resignation of Mr. David Hall from the Company’s Board of Directors.Mr. Hall had served as a Class II director on the Board of Directors. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNARESOURCE, INC. (Registrant) By: /s/K.W. Diepholz Name: K.W. Diepholz Title: Chairman and CEO
